Citation Nr: 1210817	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  04-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1972 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2006.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board, most recently in July 2010.  At that time, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the July 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present cervical spine disability.  In November 2010, the Veteran was afforded a VA examination.  At that time, the VA examiner opined that it was less likely as not that the Veteran's current cervical spine disability was caused by or a result of his active service.  In this regard, the VA examiner noted that the STRs only documented one visit for treatment of neck muscle strain while the Veteran was in active service and that the Veteran's August 1975 separation examination was silent for neck problems.  Additionally, the VA examiner reported that there was no medical documentation of record of a chronic neck disability until 1992.  

The Board notes that it is well established in the record that the Veteran has consistently reported that he injured his neck while in active service.  According to the Veteran, while on active duty he was driving a truck when he struck a large pothole which caused the truck to jar violently enough for him to hit his head on the ceiling of the truck, thus injuring his neck.  He has asserted that when he reported to medical with complaints of neck pain the following day, he reported to the examiner that he had injured his neck in such a fashion.  Furthermore, the Veteran has consistently reported that he has experienced recurrent episodes of neck pain and numbness in his arms since the initial neck injury in 1974.  However, the Veteran did not seek medical treatment for such until 1992, when he experienced an episode of pain and numbness that had lasted two weeks in duration.  

The Veteran is competent to report when he first experienced symptoms of neck pain and arm numbness and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.

A review of the November 2010 VA examination report shows that the VA examiner failed to take into account the Veteran's lay accounts of continuity of symptomatology since his active service when forming the medical opinion.  As the Board has found the Veteran credible in this regard, the November 2010 VA examination report and opinion is insufficient to serve as the basis of a denial of entitlement to service connection. 

For this reason, the Board has concluded that the November 2010 VA examination report and medical opinion do not adequately comply with the directives of the July 2010 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in a December 2011 statement, Mr. T.C., one of the Veteran's fellow service members, reported that he remembered the Veteran injuring his neck during active service.  In this regard, Mr. T.C. reported that he remembered that the Veteran had been required to wear a cervical collar to stabilize his neck due to pain. 

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The fact that the Veteran was required to wear a cervical collar for his neck injury while in active service could be indicative of a somewhat serious neck injury and should be considered by an examiner when providing a medical opinion.  However, as this letter was not received until December 2011, it was not considered by the November 2010 VA examiner when forming the provided medical opinion.  

For these reasons, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present cervical spine disability.

Additionally, current treatment records not already associated with the claims file should be obtained.  

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, different from the November 2010 VA examiner, to determine the nature and etiology of any currently present cervical spine disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present cervical spine disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to specifically include the Veteran's reported neck injury during active service.  

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with respect to his account of his neck injury during active service and his claims of continuity of symptomatology since his separation from active service.

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a cervical spine disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


